WHITNBY, J. (dissenting).
If I understood the facts as do the majority of the court, I would concur in its opinion. I infer from the evidence that the marshal acted officiously, without prior authority from the plaintiff, in hiring a man to remove the furniture for $75, but that the plaintiff subsequently ratified the act and paid the money, none of which went into the pocket of the marshal. A subsequent rati*956fication is equivalent to a prior authority, and, if my understanding of the facts is the correct one, would bring the case as to the $75 within the authority of Murtagh v. Conner, 15 Hun, 488.